DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 7, 14, 21 have been amended; Claims 3, 10, 17, have been cancelled; Claims 1, 2, 4 – 9, 11 – 16, 18 – 23 are currently pending and are subject to examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4 – 9, 11 – 16, 18 – 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 7 – 9, 11, 12, 14 – 16, 18, 19, 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 20190289660 A1) in view of Kim et al. (US 20150078286 A1).

Regarding claim 1, Yi et al. discloses a method (Yi et al. FIG. 6) of operating a user equipment (UE) (Yi et al., FIG. 7, device 100; [0014] a user equipment (UE) for transmitting uplink (UL) signals in a wireless communication system), comprising: 
Yi et al., FIG. 7, device 200; [0109] for dual connectivity (DC), a TAG includes cells that are associated to the same CG and the maximum number of TAG is 8), the serving cell comprising a single base station with multiple transmitter/reception points (TRPs) or beams (Yi et al., [0045] the RRH or RRU (RRH/RRU) is generally connected to the eNB through a dedicated line such as an optical cable, cooperative communication between RRH/RRU and the eNB can be smoothly performed; [0046] a cell refers to a prescribed geographical area to which one or more nodes provide a communication service), 
wherein the multiple TA values include a first TA value (Yi et al., [0109] for the primary TAG (pTAG) the UE uses the PCell in a master cell group (MCG) and the PSCell in a secondary cell group (SCG) as timing reference) and a second TA value (Yi et al., [0109] in a secondary TAG (sTAG), the UE may use any of the activated SCells of this TAG as a timing reference cell); 
flushing a Hybrid Automatic Repeat Request (HARQ) buffer associated with the serving cell if all of the multiple TA values are invalid (Yi et al., [0128] when the I-TAT expires, the UE may consider that UL timing is de-synchronized, may not perform UL transmission, may release configured UL grant that can be used for UL transmission in RRC_INACTIVE or RRC_IDLE, and/or flush all HARQ buffers for all serving cells).
Yi et al., does not expressly disclose refraining from flushing any HARQ buffer associated with the serving cell if the first TA value is invalid and the second TA is valid.
et al., for example, from an analogous field of endeavor discloses (Kim et al., [0173] the timeAlignmentTimer (TAT) is set and runs per TAG) refraining from flushing any HARQ buffer associated with the serving cell if the first TA value is invalid and the second TA is valid (Kim et al., [0174] – [0175] If the TAG expires, this means that no TA command has been received for the TAG during the period specific by the TAT and the UE flushes the HARQ buffers of the serving cells belonging to the corresponding TAG).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine refraining from flushing any HARQ buffer associated with the serving cell if the first TA value is invalid and the second TA is valid as taught by Kim et al. with the system of Yi et al. in order to prevent non-adaptive HARQ retransmission (Kim et al., [0175]).

Regarding claim 2, Yi et al. as modified by Kim et al. discloses validity of each of the multiple TA values is determined by the status of a timer associated with the TA value (Kim et al., [0173] the timeAlignmentTimer (TAT) is set and runs per TAG).  The motivation is the same as in claim 1.

Regarding claim 4, Yi et al. as modified by Kim et al. discloses clearing periodic resources, a configured downlink assignment, and/or a configured uplink grant associated with the serving cell if all of the multiple TA values are invalid (Yi et al., [0128] when the I-TAT expires, the UE may consider that UL timing is de-synchronized, may not perform UL transmission, may release configured UL grant that can be used for UL transmission in RRC_INACTIVE or RRC_IDLE); and 
refraining from clearing the periodic resources, the configured downlink assignment, and/or the configured uplink grant associated with the serving cell if the first TA value is invalid and the second TA value is valid (Kim et al., [0175] the UE flushes the HARQ buffers of the serving cells belonging to the corresponding TAG).  The motivation is the same as in claim 1.

Regarding claim 5, Yi et al. as modified by Kim et al. discloses clearing periodic resources, a configured downlink assignment, and/or a configured uplink grant associated with the serving cell if the first TA value is invalid and the second TA value is valid (Kim et al., [0174] – [0175] If the TAG expires, this means that no TA command has been received for the TAG during the period specific by the TAT and the UE flushes the HARQ buffers of the serving cells belonging to the corresponding TAG).  The motivation is the same as in claim 1.

Regarding claim 21, Yi et al. as modified by Kim et al. discloses the UE communicates with the serving cell via multiple transmitter/reception points (TRPs) or beams of the serving cell (Yi et al., [0045] the RRH or RRU (RRH/RRU) is generally connected to the eNB through a dedicated line such as an optical cable, cooperative communication between RRH/RRU and the eNB can be smoothly performed; [0046] a cell refers to a prescribed geographical area to which one or more nodes provide a communication service), and 
Kim et al., [0076] the TAG information may include the TAG identifiers, identifiers of the SCells forming the TAG, and TA timer value). .  The motivation is the same as in claim 1.

Regarding claim 7, Yi et al. discloses a method (Yi et al. FIG. 6) of operating a (UE) (Yi et al., FIG. 7, device 100), comprising: 
receiving a configuration for uplink (UL) control signaling associated with a serving cell (Yi et al., [0074] a UE may transmit a preamble through a physical random access channel (PRACH), and receive a response message which is a response to the preamble through a PDCCH and PDSCH); 
maintaining multiple timing advance (TA) values for a serving cell (Yi et al., [0109] for dual connectivity (DC), a TAG includes cells that are associated to the same CG and the maximum number of TAG is 8), 
the serving cell comprising a single base station with multiple transmitter/reception points (TRPs) or beams (Yi et al., [0045] the RRH or RRU (RRH/RRU) is generally connected to the eNB through a dedicated line such as an optical cable, cooperative communication between RRH/RRU and the eNB can be smoothly performed; [0046] a cell refers to a prescribed geographical area to which one or more nodes provide a communication service),
wherein the multiple TA values include a first TA value (Yi et al., [0109] for the primary TAG (pTAG) the UE uses the PCell in a master cell group (MCG) and the PSCell in a secondary cell group (SCG) as timing reference) and a second TA value Yi et al., [0109] in a secondary TAG (sTAG), the UE may use any of the activated SCells of this TAG as a timing reference cell);.
releasing the configuration if all of the multiple TA values are invalid (Yi et al., [0128] when the I-TAT expires, the UE may consider that UL timing is de-synchronized, may not perform UL transmission, may release configured UL grant that can be used for UL transmission in RRC_INACTIVE or RRC_IDLE, and/or flush all HARQ buffers for all serving cells).
Yi et al. does not expressly disclose refraining from releasing any configuration for UL control signaling associated with the serving cell if the first TA value is invalid and the second TA value is valid.
Kim et al., for example, from an analogous field of endeavor discloses (Kim et al., [0173] the timeAlignmentTimer (TAT) is set and runs per TAG) releasing any configuration for UL control signaling associated with the serving cell if the first TA value is invalid and the second TA value is valid (Kim et al., [0174] – [0175] If the TAG expires, this means that no TA command has been received for the TAG during the period specific by the TAT and the UE flushes the HARQ buffers of the serving cells belonging to the corresponding TAG).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine releasing any configuration for UL control signaling associated with the serving cell if the first TA value is invalid and the second TA value is valid as taught by Kim et al. with the system of Yi et al. in order to prevent non-adaptive HARQ retransmission (Kim et al., [0175]).

et al. as modified by Kim et al. discloses the UL control signaling includes a scheduling request, periodic UL reference signal, aperiodic UL reference signal, periodic channel quality report, and/or aperiodic channel quality report (Yi et al., [0050], the UE may perform PDCCH/PDSCH reception and PUSCH/PUCCH transmission as a typical procedure of transmission of an uplink/downlink signal; [0132] during the RA procedure, the UE receives a timing advance command (TAC) in a random access response message). 

Regarding claim 9, Yi et al. as modified by Kim et al. discloses validity of each of the multiple TA values is determined by the status of a timer associated with the TA value (Kim et al., [0173] the timeAlignmentTimer (TAT) is set and runs per TAG).  The motivation is the same as in claim 7.

Regarding claim 11, Yi et al. as modified by Kim et al. discloses clearing periodic resources, a configured downlink assignment, and/or a configured uplink grant associated with the serving cell if all of the multiple TA values are invalid (Yi et al., [0128] when the I-TAT expires, the UE may consider that UL timing is de-synchronized, may not perform UL transmission, may release configured UL grant that can be used for UL transmission in RRC_INACTIVE or RRC_IDLE); and 
refraining from clearing the periodic resources, the configured downlink assignment, and/or the configured uplink grant if the first TA value is invalid and the second TA value is valid (Kim et al., [0175] the UE flushes the HARQ buffers of the serving cells belonging to the corresponding TAG).  The motivation is the same as in claim 7.

Regarding claim 12, Yi et al. as modified by Kim et al. discloses clearing periodic resources, a configured downlink assignment, and/or a configured uplink grant associated with the serving cell if the first TA value is invalid and the second TA value is valid (Kim et al., [0174] – [0175] If the TAG expires, this means that no TA command has been received for the TAG during the period specific by the TAT and the UE flushes the HARQ buffers of the serving cells belonging to the corresponding TAG).  The motivation is the same as in claim 7.

Regarding claim 22, Yi et al. as modified by Kim et al. discloses the UE communicates with the serving cell via multiple transmitter/reception points (TRPs) or beams of the serving cell (Yi et al., [0045] the RRH or RRU (RRH/RRU) is generally connected to the eNB through a dedicated line such as an optical cable, cooperative communication between RRH/RRU and the eNB can be smoothly performed; [0046] a cell refers to a prescribed geographical area to which one or more nodes provide a communication service), and wherein each TRP or beam of the multiple TRPs or beams is associated with one of the multiple TA values (Kim et al., [0076] the TAG information may include the TAG identifiers, identifiers of the SCells forming the TAG, and TA timer value).

et al. discloses a communication device (Yi et al., FIG. 7, transmitting device 100) comprising: a control circuit (Yi et al., FIG. 7, box 100); 
a processor installed in the control circuit (Yi et al., FIG. 7, processor 11); and 
a memory installed in the control circuit and coupled to the processor (Yi et al., FIG. 7, memory 12); wherein the processor is configured to execute a program code stored in the memory to perform the steps of (Yi et al., [0139] the memory may store programs for processing and controlling the processor); 
receiving a configuration for uplink (UL) control signaling associated with a serving cell (Yi et al., [0074] a UE may transmit a preamble through a physical random access channel (PRACH), and receive a response message which is a response to the preamble through a PDCCH and PDSCH); 
maintaining multiple timing advance (TA) values for the serving cell (Yi et al., [0109] for dual connectivity (DC), a TAG includes cells that are associated to the same CG and the maximum number of TAG is 8), 
the serving cell comprising a single base station with multiple transmitter/reception points (TRPs) or beams (Yi et al., [0045] the RRH or RRU (RRH/RRU) is generally connected to the eNB through a dedicated line such as an optical cable, cooperative communication between RRH/RRU and the eNB can be smoothly performed; [0046] a cell refers to a prescribed geographical area to which one or more nodes provide a communication service), 
wherein the multiple TA values include a first TA value (Yi et al., [0109] for the primary TAG (pTAG) the UE uses the PCell in a master cell group (MCG) and the PSCell in a secondary cell group (SCG) as timing reference) and a second TA value Yi et al., [0109] in a secondary TAG (sTAG), the UE may use any of the activated SCells of this TAG as a timing reference cell).
releasing the configuration if all of the multiple TA values are invalid (Yi et al., [0128] when the I-TAT expires, the UE may consider that UL timing is de-synchronized, may not perform UL transmission, may release configured UL grant that can be used for UL transmission in RRC_INACTIVE or RRC_IDLE, and/or flush all HARQ buffers for all serving cells).
Yi et al. does not expressly disclose refraining from releasing any configuration for UL control signaling associated with the serving cell if the first TA value is invalid and the second TA value is valid.
Kim et al., for example, from an analogous field of endeavor (Kim et al., [0090] a PUCCH configuration that may be received using dedicated signaling may also be released) discloses releasing the configuration if all of the multiple TA values are invalid (Kim et al., [0091] upon TAT expiry of the PCell UL, the WTRU may invalidate the R10 explicit PUCCH A/N resource allocation and/or release the R10 PUCCH configuration for CQI/PMI/RI of the PCell UL); and refraining from releasing any configuration for UL control signaling associated with the serving cell if the first TA value is invalid and the second TA value is valid.
Kim et al., for example, from an analogous field of endeavor discloses (Kim et al., [0173] the timeAlignmentTimer (TAT) is set and runs per TAG) refraining from releasing any configuration for UL control signaling associated with the serving cell if the first TA value is invalid and the second TA value is valid (Kim et al., [0174] – [0175] If the TAG expires, this means that no TA command has been received for the TAG during the period specific by the TAT and the UE flushes the HARQ buffers of the serving cells belonging to the corresponding TAG).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine refraining from releasing any configuration for UL control signaling associated with the serving cell if the first TA value is invalid and the second TA value is valid as taught by Kim et al. with the system of Yi et al. in order to prevent non-adaptive HARQ retransmission (Kim et al., [0175]).

Regarding claim 15, Yi et al. as modified by Kim et al. discloses the UL control signaling includes a scheduling request, periodic UL reference signal, aperiodic UL reference signal, periodic channel quality report, and/or aperiodic channel quality report (Yi et al., [0050], the UE may perform PDCCH/PDSCH reception and PUSCH/PUCCH transmission as a typical procedure of transmission of an uplink/downlink signal; [0132] during the RA procedure, the UE receives a timing advance command (TAC) in a random access response message).

Regarding claim 16, Yi et al. as modified by Kim et al. discloses validity of each of the multiple TA values is determined by the status of a timer associated with the TA value (Kim et al., [0173] the timeAlignmentTimer (TAT) is set and runs per TAG).  The motivation is the same as in claim 14.

Regarding claim 18, Yi et al. as modified by Kim et al. discloses clearing periodic resources, a configured downlink assignment, and/or a configured uplink grant Yi et al., [0128] when the I-TAT expires, the UE may consider that UL timing is de-synchronized, may not perform UL transmission, may release configured UL grant that can be used for UL transmission in RRC_INACTIVE or RRC_IDLE); and 
refraining from clearing the periodic resources, the configured downlink assignment, and/or the configured uplink grant if the first TA value is invalid and the second TA value is valid (Kim et al., [0175] the UE flushes the HARQ buffers of the serving cells belonging to the corresponding TAG).  The motivation is the same as in claim 14.

Regarding claim 19, Yi et al. as modified by Kim et al. discloses clearing periodic resources, a configured downlink assignment, and/or a configured uplink grant associated with the serving cell if the first TA value is invalid and the second TA value is valid (Kim et al., [0174] – [0175] If the TAG expires, this means that no TA command has been received for the TAG during the period specific by the TAT and the UE flushes the HARQ buffers of the serving cells belonging to the corresponding TAG).  The motivation is the same as in claim 14.

Regarding claim 23, Yi et al. as modified by Kim et al. discloses the communication device communicates with the serving cell via multiple transmitter / reception points (TRPs) or beams of the serving cell (Yi et al., [0045] the RRH or RRU (RRH/RRU) is generally connected to the eNB through a dedicated line such as an optical cable, cooperative communication between RRH/RRU and the eNB can be smoothly performed; [0046] a cell refers to a prescribed geographical area to which one or more nodes provide a communication service), and wherein each TRP or beam of the multiple TRPs or beams is associated with one of the multiple TA values (Kim et al., [0076] the TAG information may include the TAG identifiers, identifiers of the SCells forming the TAG, and TA timer value). .  The motivation is the same as in claim 14.

Claims 6, 13, 20 rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. in view of Kim et al., as applied to claim 1, 7 or 14, further in view of Yang et al. (US 20190281639 A1).

Regarding claim 6, 13, 20, Yi et al. and Kim et al. do not expressly disclose one of the multiple TA values is invalid if all beams associated with the TA value are not qualified.
Yang et al., for example, from a similar field of endeavor (Yang et al., [0049] the terminal may use the beam forming technology in the random access process) discloses one of the multiple TA values is invalid if all beams associated with the TA value are not qualified (Yang et al., [0049] if the beam direction selected by the terminal is inaccurate, the signal quality of the random access signal received by the network device may be reduced, and the random access signal cannot be received by the network device, and the terminal cannot complete the random access).
et al. with the combined system of Yi et al. and Kim et al. in order to perform a random access process using beamforming (Yang et al., [0073]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.P./Examiner, Art Unit 2416          

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416